Citation Nr: 1524323	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from August 1969 to March 1971, to include service in Vietnam from February 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals a June 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through September 2011 and a July 2012 VA addendum opinion, which were considered in the January 2014 statement of the case.   The remaining documents in the Virtual VA files reveals that they are duplicative of those contained in the paper claims file.  Finally, there are no documents in the Veteran's VBMS file.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran experienced tinnitus coincident with his service in Vietnam and such has continued to the present time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A.           §§ 1101, 1110, 1112, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 
 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations with respect to this claim. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he began experiencing tinnitus during service after an artillery shell was either shot or exploded near his hooch and that such symptoms have continued since that time.  His DD-Form 214 indicates that he served in Vietnam from February 1970 to March 1971 and that his military occupational specialty was combat engineer.  38 U.S.C.A. § 1154(a) directs that, where a Veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  Thus, the Board acknowledges that the Veteran experienced in-service acoustic trauma coincident with his service in Vietnam.

In an Application for Compensation and Pension (VA Form 21-526) filed in September 2011, the Veteran indicated that his tinnitus began in 1971.  He further reported that his tinnitus began during service, that it had continued since that time and that it was constant in nature in an accompanying September 2011 statement.  A June 2012 VA audiology examiner noted the Veteran's reports that his bilateral tinnitus began "many years ago" and that he thought it began sometime in the last 16 to 18 years since he stopped working for the railroad.  In a May 2013 statement, the Veteran again stated that his tinnitus began during service when an artillery shell exploded close to his hooch.

Based on the totality of evidence of record, and by resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  The record clearly supports a finding that the Veteran was exposed to significant noise and acoustic trauma during his military service.  Although the VA audiology examiner found that the Veteran's tinnitus was not related to service in her June 2012 opinion and July 2012 addendum opinion, the only rationale provided was that the Veteran's had reported a post-service onset of tinnitus, that he had significant post-service noise exposure, and that tinnitus caused by acoustic trauma typically occurred at the time of noise exposure.  However, the Veteran's statements show that he has consistently reported tinnitus that began during service following an artillery shell exploding or being shot over his hooch, which is consistent with the circumstances of his service in Vietnam.

Furthermore, there was no indication that tinnitus was addressed during the Veteran's separation examination as a Report of Medical History is not of record and audiology testing was not conducted.  The examiner's opinion was based on the Veteran's reports of a post-service onset of tinnitus during the examination but did not address his other statements of record detailing an in-service onset during his time in Vietnam.  Thus, the VA examiner's rationale appears inconsistent with the remainder of the evidence of record, is based on an inadequate rationale, and, thus, is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Moreover, in statements of record, the Veteran reported that his tinnitus began in service and has continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service.  Moreover, as the Veteran has been consistent in his assertions in his filings to VA.

In sum, the Board finds that the Veteran experienced tinnitus coincident with his service in Vietnam and such has continued to the present time.  Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


